El Juez Asociado Señob. Wole,
emitió la opinión del tribunal.
Francisco López Salgado haciendo negocios bajo el nom-bre de Santuree Lumber Yard, .en pleito entablado contra el Tesorero de Puerto Rico trató de obtener la devolución de ciertas contribuciones pagadas bajo protesta. La Corte de Distrito de San Juan con fecha 15 de mayo de 1934 ordenó la devolución, digamos de tres partidas, y denegó las recla-maciones en otros respectos. El Tesorero apeló. Se orde-naba que una de las partidas fuese devuelta debido a que la corte resolvió que la ley bajo la cual se trataba de imponer la contribución era inconstitucional.
Al apelar, toda vez que estaban envueltas cuestiones de hecho, el. apelante obtuvo varias prórrogas para preparar la transcripción de la evidencia. Una de las mociones de pró-rroga, o sea la radicada el 16 de octubre de 1934, fué pre-sentada demasiado tarde. Sin embargo, las partes se pusie-ron de acuerdo y radicaron una estipulación, según la cual convenían en que la corte inferior prorrogara el término nunc pro tune, lo que se hizo de conformidad el 17 de octubre del mismo año.
Se entablaron negociaciones entre los letrados tendentes a llegar a una transacción. La proposición, no aceptada de-finitivamente por el apelante, fué que la sentencia debía sub-sistir respecto a otras partidas pero no en lo que se refería a aquella partida que envolvía la constitucionalidad de la ley *491en controversia. El apelado debía renunciar a esto. De los antos se desprende con entera claridad que el apelado, y ann los letrados del apelante, trataron de obtener durante varios meses del Tesorero una manifestación respecto a la posición que asumiría. De becbo no bailamos mala fe de parte de nadie.
Empero, cuando bubo la posibilidad de que se transigiera todo el caso, los letrados del apelante ordenaron a los taquí-grafos que suspendieran el- trabajo. Algún tiempo después el Tesorero resolvió proseguir la apelación en su totalidad, ordenó a los taquígrafos que continuaran trabajando y obtuvo prórrogas que se extienden basta después de abril del año en curso. El apelado retiró su oferta de no atacar la consti-tucionalidad de la ley, cosa que hubiera envuelto el abandono de una reclamación.
La parte apelada solicita la desestimación prácticamente por falta de instancia y debido a la supuesta frivolidad de las cuestiones de becbo y de derecho envueltas.
Aunque no tenemos duda respecto a las buenas intencio-nes de todas las partes, los letrados del Tesorero, al igual que cualesquiera otros, corrían un riesgo cuando a iniciativa propia ordenaron a los taquígrafos que dejaran de trabajar. Prórroga tras prórroga fué obtenida sin que se prosiguiera la apelación con diligencia, debido, según se ba dicho, a la de-mora del Tesorero en manifestar la posición que asumía. Es bastante natural que la oficina del Fiscal General no se sin-tiera facultada para actuar sobre una supuesta transacción sin la aquiescencia del Tesorero. Sin embargo, la prosecu-ción del recurso estaba enteramente en manos de los letrados del apelante y el cliente era responsable de las actuaciones de éstos. Parte de la teoría de los letrados de El Pueblo fué que a los taquígrafos no debía pedírseles que trabajaran gratuitamente para el gobierno si no se iba a proseguir la apelación. Esto, no obstante, equivale a dejar de respetar los derechos del apelado, quien no dió paso alguno para demorar que se perfeccionaran los autos. *492Es .evidente qne desde un punto legal la apelación no £ué tramitada con diligencia. El apelado con una sentencia a su favor fue demorado indefinidamente. Bebería proceder la desestimación del caso y así se ordena.
Los Jueces Presidente Sr. Del Toro y Asociado Sr. HutcMson disintieron.'*